 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9     Scott Johnson,                           Case: No. 5:17-CV-06868-SVK
10
                 Plaintiff,
11                                              [proposed] ORDER GRANTING
          v.                                    JOINT STIPULATION TO
12                                              EXTEND MEDIATION
       M & F Property Investments,              DEADLINE
13     LLC, a California Corporation; and
       Does 1-10,
14
15
16
                        Defendants.
17
18   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
            1. The deadline to complete mediation shall be extended to and
20
               include November 5, 2019.
21          2. All other dates that are triggered by the mediation date will be
22             adjusted accordingly.
23
24
25   IT IS SO ORDERED.
26
27   Dated:     August 23, 2019         ___________________________________
                                        HON. SUSAN VAN KEULEN
28
                                        UNITED STATES MEGISTRATE JUDGE


                                            1

     ORDER Granting Joint Stipulation                   Case No. 5:17-CV-06868-SVK
